Citation Nr: 1820842	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease with lumbar spinal and neuroforaminal stenosis for the period beginning December 16, 2009, and in excess of 20 percent for the period beginning July 26, 2017.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to December 2009.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, as part of the Disability Evaluation System.  Jurisdiction was then transferred to the VA RO in Wichita, Kansas.  The case was remanded by the Board in September 2014 and May 2017.  

Following the May 2017 remand, an increased staged rating from 20 percent to 40 percent for the service connected degenerative disc disease of the lumbar spine was granted from December 16, 2009, the effective date of the grant of service connection, by a November 2017 rating decision.  This decision assigned a 20 percent staged rating for this disability effective from July 26, 2017.  The November 2017 rating decision also granted service connection for sciatic nerve radiculopathy of the left lower extremity as secondary to the service connected degenerative disc disease of the lumbar spine and assigned a separate disability rating of 10 percent for such manifestations effective from December 16, 2009.  Prior to such action, the service connected lumbar disability encompassed "left radicular pain," and a single 20 percent rating was assigned for such disability; as such, the matter remaining for appellate consideration is as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    

FINDINGS OF FACT

1.  For the period from December 16, 2009, to July 25, 2017, the service connected degenerative disc disease with lumbar spinal and neuroforaminal stenosis did not result in unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least six weeks during a twelve month period; or objective neurological abnormalities other than radiculopathy of the left lower extremity. 

2.  For the period beginning July 26, 2017, the service connected degenerative disc disease with lumbar spinal and neuroforaminal stenosis disability did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IVDS having a total duration of at least four weeks but less than six weeks during a twelve month period; or objective neurological abnormalities other than radiculopathy of the left lower extremity.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for degenerative disc disease with lumbar spinal and neuroforaminal stenosis for the period beginning December 16, 2009, and in excess of 20 percent for the period beginning July 26, 2017, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (DC) 5243 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The General Rating Formula for Diseases and Injuries of the Spine provides that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The General Formula also includes the following notes: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected degenerative disc disease with lumbar spinal and neuroforaminal stenosis is rated under DC 5243 (IVDS).  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent history with the above criteria in mind, the service treatment reports reflect treatment for a back pain, and an MRI conducted during service in May 2008 demonstrated degenerative disc disease from L3 through S1 causing neural foraminal and central canal stenosis.  The Veteran underwent a left L4-L5 foraminatomy with a left L5-S1 discectomy during service in June 2009.  By July 2009, lumbar motion was to 65 degrees of forward flexion with limitations due to pain and muscle tightness; 0 degrees of extension with pain and contracture; 20 degrees of left lateral flexion with limitations due to pain and muscle tightness; 15 degrees of right lateral flexion with limitations due to pain and contracture; and rotation to 23 degrees to the right and 30 degrees on the left with limitations due to pain.  Gait was also guarded.  

The Veteran was ultimately found by a September 2009 Physical Evaluation Board to be unfit for further military duty due to his lumbar degenerative disc disease, and service connection for this disability was granted by a December 2009 rating decision.  A 20 percent rating was assigned for the service connected lumbar degenerative disc disease effective from December 16, 2009, the day after the Veteran's separation from active duty.  

Thereafter, the pertinent evidence includes reports from October 2010 VA lumbar spine and peripheral nerves examinations, at which time the Veteran reported lumbar symptoms to include decreased motion, stiffness, spasm, and constant spine pain.  He also stated that there was radiating pain from the lumbar spine to the left posterior thigh and knee.  Upon physical examination, the Veteran exhibited abnormal posture in a semi-flexed position because of pain until he was encouraged to stand straight.  The spine was symmetrical in appearance but there was evidence of bilateral guarding, tenderness, and pain with motion.  Range of motion testing showed flexion to 60 degrees, extension to 15 degrees, left and right lateral flexion to 15 degrees, left lateral rotation to 20 degrees, and right lateral rotation to degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  

There was no objective evidence of additional pain, weakness, excess fatigability, incoordination, lack of endurance or loss of range of motion with repetitive motion at the October 2010 VA spine examination.  The reflex examination showed a hypoactive ankle jerk, bilaterally.  The sensory examination was normal for the bilateral upper and lower extremities and the motor examination was normal.  Imaging showed degenerative disc disease at L4-L5 and L5-S1.  The October 2010 examiner diagnosed status post partial discectomy with degenerative disc disease but no radiculopathy via EMG.  A peripheral nerve examination was also conducted that found no evidence of radiculopathy.

The Veteran was afforded another VA spine examination in November 2014, at which time he reported that walking had become easier but that he still had pain with walking and when he lied down.  It was noted that the Veteran used a cane to improve posture and that he had sensitivity in his feet and back.  The Veteran described flare-ups of pain with shoveling the driveway or raking leaves and indicated that he has to be very selective about the chair he sits in at work and bought his own chair for use at work.  Lumbar motion was to 85 degrees of forward flexion with pain at 60 degrees; 25 degrees of extension with pain at the end of motion; 25 degrees of right lateral flexion with pain at the end of motion; 20 degrees of left lateral flexion with pain at the end of motion; and 30 degrees of bilateral lateral rotation with pain at the end of motion.  Repeated motion testing showed no additional loss of motion but was said to result in functional loss due to incoordination and pain.  Lumbar paraspinal muscle pain was shown but radiculopathy was not.  The examiner also stated that the Veteran was not having a flare-up during the examination so he was unable to assess what the Veteran's loss of motion, incoordination, fatigue, or weakness may be during such flare-ups.  The muscle strength, reflex, and sensory examinations were normal; the straight left raising test was negative; and there was no radiculopathy.  It was specifically noted that there was no ankylosis, IVDS, or objective neurologic abnormalities such as bowel or bladder problems.  The examiner stated the lumbar spine disability did not impact the Veteran's ability to work.  

At the most recent VA examination of the lumbar spine in July 2017 VA (conducted on July 26, 2017), the Veteran reported progressively worsening lumbar spine pain that had no effect on the activities of daily life or his employment, which was of a sedentary nature.  He walked with an antalgic gait and was slightly hunched forward.  While flare-ups were not demonstrated during the examination, the Veteran reported that he did suffer from flare-ups at times manifested by increased pain to a level of 8/10 when compared to an average level of 5/10.  The flare-ups were said to occur when lying down, during cold weather, and with strenuous activities.  He indicated that his back pain had improved somewhat and that he was able to get rid of his cane in 2015.  The Veteran reported that he still cannot walk more than a quarter mile without suffering from increasing pain. 

Lumbar motion testing at the July 2017 VA examination showed forward flexion to  70 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and bilateral lateral rotation 30 degrees.   Repeated motion testing did not show changes.  The examiner did not observe evidence of pain with weight bearing and there was no evidence of localized tenderness or pain with palpation.  There was also no evidence of guarding or muscle spasm.  The muscle strength and reflex examinations were normal and the sensory examination was normal except for decreased sensation in the left thigh and knee.  The straight left raising test was negative on the right and positive on the left and there was no radiculopathy on the right.  Mild radicular symptoms were demonstrated in the left lower extremity.  It was specifically noted that there was no ankylosis, IVDS, or objective neurologic abnormalities such as bowel or bladder problems.  The examiner stated the lumbar spine disability impacted the Veteran's ability to work to the extent that his back pain was activated by strenuous and repetitive activity and prolonged walking or standing.  Fare-ups were not shown at the examination, and the examiner commented that as such, no loss of motion, incoordination, fatigue, or weakness associated with such flare-ups was demonstrated.  

The July 2017 VA examiner concluded her analysis by directly referencing the Court's decision in Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  In this regard, she noted that with respect to whether there was evidence of pain on passive range of motion, there was pain that was elicited by motion.  She also stated that with respect to limitations on weight bearing, the Veteran had an antalgic gait and pain with walking and that the Veteran had difficulty with walking and getting in and out of a chair and on and off an examination table.  As such, the undersigned finds that there has been substantial compliance with the directives of Correia, and that a remand for another examination for further consideration under Correia is not necessary.

Also of record are VA outpatient treatment reports which do not reflect findings that differ in any significant degree from the VA examination reports set forth above as pertinent to the relevant rating criteria.  

Applying the pertinent criteria to the facts set forth above, and turning first to whether a rating in excess of 40 percent for the period from December 16, 2009, to July 25, 2017 may be assigned, such a rating would require unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IVDS having a total duration of at least 6 weeks during a 12 month period, or objective neurological abnormalities (other than radiculopathy of the left lower extremity, for which a separate 10 percent rating-the propriety of which is not at issue in this appeal-was assigned by the aforementioned November 2017 rating decision).  Such findings warranting a rating in excess of 40 percent are simply not demonstrated by the evidence set forth above, to include the November 2014 and July 2017 VA examinations, wherein it was specially noted that there was no ankylosis and that the Veteran did not have IVDS.  Also specifically noted at the November 2014 and July 2017 VA examinations was that there were no neurologic abnormalities (aside from the service connected left lower extremity neuropathy) or findings related to a thoracolumbar spine disability such as bowel or bladder problems.  There is otherwise no clinical evidence for the period from December 16, 2009, to July 25, 2017, demonstrating entitlement to a rating in excess of 40 percent.  As such, a rating in excess of 40 percent for the period from December 16, 2009, to July 25, 2017, cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DC 5243.  

As for whether a rating in excess of 20 percent may be assigned for the service connected lumbar spine disorder for the period beginning July 26, 2017, such a rating would require evidence showing forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of IVDS having a total duration of at least four weeks but less than six weeks during a twelve month period; or objective neurological abnormalities other than radiculopathy of the left lower extremity.  Such findings simply are not demonstrated at any time for the period beginning July 26, 2017.  In this regard, flexion at the July 26, 2017 VA examination was to 70 degrees, well beyond the 30 degrees of flexion required for a 40 percent rating.  Moreover, the July 2017 VA examination specifically found that there was no lumbar ankylosis, no episodes of IVDS, and no objective neurologic abnormalities or findings related to the service connected spine disability (aside from the service connected left lower extremity radiculopathy), such as bowel or bladder problems.  There is otherwise no clinical evidence dated on or after July 26, 2017, demonstrating entitlement to a rating in excess of 20 percent rating.  As such, a rating in excess of 20 percent for the period beginning July 26, 2017, cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DC 5243. 

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations conducted above document consideration of these principles.  There is no indication that increased compensation would be warranted at any time during the appeal period under these principles.  In this regard-and while the Board acknowledges the November 2014 and July 2017 VA examiners' comments with respect to the impact of there being no flare-ups demonstrated at either examination-the November 2014 and July 2017 VA examinations noted consideration of the Veteran's report of flare-ups accompanied by increased back pain during cold weather, with such activities as shoveling the driveway and raking leaves, and while lying down.  Also noted was that such flare-ups required the Veteran to purchase a special chair for work.  In short therefore, the Board finds that there is enough information of record (both medical and lay evidence) to understand and evaluate the functional loss attributed to the Veteran's back disability during flare-ups; therefore, a remand for another examination for the sole purpose of more formal consideration of the holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) is not necessary. 

Based on the analysis above and in sum, the preponderance of the evidence is against the assignment of an initial rating in excess of 40 percent for degenerative disc disease with lumbar spinal and neuroforaminal stenosis for the period beginning December 16, 2009, and in excess of 20 percent for the period beginning July 26, 2017.  Therefore, the benefit of the doubt doctrine is not applicable, and the claim for increased compensation for the service connected lumbar spine disability must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

ORDER

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease with lumbar spinal and neuroforaminal stenosis for the period beginning December 16, 2009, and in excess of 20 percent for the period beginning July 26, 2017, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


